
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1
to Form 10-Q
for the period ending
March 30, 2002


MOTOROLA OMNIBUS
INCENTIVE PLAN OF 2002

        1.    Purpose.    The purposes of the Motorola Omnibus Incentive Plan of
2002 (the "Plan") are (i) to encourage outstanding individuals to accept or
continue employment with Motorola, Inc. ("Motorola" or the "Company") and its
subsidiaries or to serve as directors of Motorola, and (ii) to furnish maximum
incentive to those persons to improve operations and increase profits and to
strengthen the mutuality of interest between those persons and Motorola's
stockholders by providing them stock options and other stock and cash
incentives.

        2.    Administration.    The Plan will be administered by a Committee
(the "Committee") of the Motorola Board of Directors consisting of two or more
directors as the Board may designate from time to time, each of whom shall
qualify as a "Non-Employee Director" within the meaning set forth in Rule 16b-3
promulgated under the Securities Exchange Act of 1934, as amended (the "Exchange
Act") or any successor legislation. The Committee shall have the authority to
construe and interpret the Plan and any benefits granted thereunder, to
establish and amend rules for Plan administration, to change the terms and
conditions of options and other benefits at or after grant, and to make all
other determinations which it deems necessary or advisable for the
administration of the Plan. The determinations of the Committee shall be made in
accordance with their judgment as to the best interests of Motorola and its
stockholders and in accordance with the purposes of the Plan. A majority of the
members of the Committee shall constitute a quorum, and all determinations of
the Committee shall be made by a majority of its members. Any determination of
the Committee under the Plan may be made without notice or meeting of the
Committee, in writing signed by all the Committee members. The Committee may
delegate the administration of the Plan, in whole or in part, on such terms and
conditions as it may impose, to such other person or persons as it may determine
in its discretion, except with respect to benefits to officers subject to
Section 16 of the Exchange Act or officers who are or may be "covered employees"
within the meaning of Section 162(m) of the Internal Revenue Code ("Covered
Employees").

        3.    Participants.    Participants may consist of all employees of
Motorola and its subsidiaries and all Non-Employee Directors of Motorola. Any
corporation or other entity in which a 50% or greater interest is at the time
directly or indirectly owned by Motorola shall be a subsidiary for purposes of
the Plan. Designation of a participant in any year shall not require the
Committee to designate that person to receive a benefit in any other year or to
receive the same type or amount of benefit as granted to the participant in any
other year or as granted to any other participant in any year. The Committee
shall consider all factors that it deems relevant in selecting participants and
in determining the type and amount of their respective benefits.

        4.    Shares Available under the Plan.    There is hereby reserved for
issuance under the Plan an aggregate of 45 million shares of Motorola common
stock. If there is a lapse, expiration, termination or cancellation of any stock
option issued under the Plan prior to the issuance of shares thereunder or if
shares of common stock are issued under the Plan and thereafter are reacquired
by Motorola, the shares subject to those options and the reacquired shares shall
be added to the shares available for benefits under the Plan. Shares covered by
a Benefit granted under the Plan shall not be counted as used unless and until
they are actually issued and delivered to a Participant. In addition, any shares
of common stock exchanged by an optionee as full or partial payment to Motorola
of the exercise price under any stock option exercised under the Plan, any
shares retained by Motorola pursuant to a participant's tax withholding
election, and any shares covered by a benefit which is settled in cash shall be
added to the shares available for benefits under the Plan. All shares issued
under the Plan may be either authorized and unissued shares or issued shares
reacquired by Motorola. Under the Plan, no

--------------------------------------------------------------------------------


participant may receive in any calendar year (i) Stock Options relating to more
than 3,000,000 shares, (ii) Restricted Stock or Restricted Stock Units that are
subject to the attainment of Performance Goals of Section 13 hereof relating to
more than 300,000 shares, (iii) Stock Appreciation Rights relating to more than
3,000,000 shares, or (iv) Performance Shares relating to more than 300,000
shares. The shares reserved for issuance and the limitations set forth above
shall be subject to adjustment in accordance with Section 15 hereof. All of the
available shares may, but need not, be issued pursuant to the exercise of
incentive stock options. Notwithstanding anything else contained in this
Section 4 the number of shares that may be issued under the Plan for benefits
other than stock options shall not exceed a total of 5,000,000 shares (subject
to adjustment in accordance with Section 15 hereof.

        5.    Types of Benefits.    Benefits under the Plan shall consist of
Stock Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock
Units, Performance Stock, Performance Units, Annual Management Incentive Awards
and Other Stock or Cash Awards, all as described below.

        6.    Stock Options.    Subject to the terms of the Plan, Stock Options
may be granted to participants, at any time as determined by the Committee. The
Committee shall determine the number of shares subject to each option and
whether the option is an Incentive Stock Option. The option price for each
option shall be determined by the Committee but shall not be less than 100% of
the fair market value of Motorola's common stock on the date the option is
granted. Each option shall expire at such time as the Committee shall determine
at the time of grant. Options shall be exercisable at such time and subject to
such terms and conditions as the Committee shall determine; provided, however,
that no option shall be exercisable later than the tenth anniversary of its
grant. The option price, upon exercise of any option, shall be payable to
Motorola in full by (a) cash payment or its equivalent, (b) tendering previously
acquired shares (held for at least six months) having a fair market value at the
time of exercise equal to the option price or certification of ownership of such
previously-acquired shares, (c) delivery of a properly executed exercise notice,
together with irrevocable instructions to a broker to promptly deliver to
Motorola the amount of sale proceeds from the option shares or loan proceeds to
pay the exercise price and any withholding taxes due to Motorola, and (d) such
other methods of payment as the Committee, at its discretion, deems appropriate.
In no event shall the Committee cancel any outstanding Stock Option for the
purpose of reissuing the option to the participant at a lower exercise price or
reduce the option price of an outstanding option.

        7.    Stock Appreciation Rights.    Subject to the terms of the Plan,
Stock Appreciation Rights ("SARs") may be granted to participants at any time as
determined by the Committee. An SAR may be granted in tandem with a Stock Option
granted under this Plan or on a free-standing basis. The grant price of a tandem
SAR shall be equal to the option price of the related option. The grant price of
a free-standing SAR shall be equal to the fair market value of Motorola's common
stock on the date of its grant. An SAR may be exercised upon such terms and
conditions and for the term as the Committee in its sole discretion determines;
provided, however, that the term shall not exceed the option term in the case of
a tandem SAR or ten years in the case of a free standing SAR. Upon exercise of
an SAR, the participant shall be entitled to receive payment from Motorola in
cash or stock, at the discretion of the Committee, in an amount determined by
multiplying the excess of the fair market value of a share of common stock on
the date of exercise over the grant price of the SAR by the number of shares
with respect to which the SAR is exercised.

        8.    Restricted Stock and Restricted Stock Units.    Subject to the
terms of the Plan, Restricted Stock and Restricted Stock Units may be awarded or
sold to participants under such terms and conditions as shall be established by
the Committee. Restricted Stock and Restricted Stock Units shall be subject to
such restrictions as the Committee determines, including, without limitation,
any of the following:

(a)    a prohibition against sale, assignment, transfer, pledge, hypothecation
or other encumbrance for a specified period; or

2

--------------------------------------------------------------------------------

(b)    a requirement that the holder forfeit (or in the case of shares or units
sold to the participant resell to Motorola at cost) such shares or units in the
event of termination of employment during the period of restriction.

All restrictions shall expire at such times as the Committee shall specify.

        9.    Performance Stock.    Subject to the terms of the Plan, the
Committee shall designate the participants to whom long-term performance stock
("Performance Stock") is to be awarded and determine the number of shares, the
length of the performance period and the other terms and conditions of each such
award. Each award of Performance Stock shall entitle the participant to a
payment in the form of shares of common stock upon the attainment of performance
goals and other terms and conditions specified by the Committee.

        Notwithstanding satisfaction of any performance goals, the number of
shares issued under a Performance Stock award may be adjusted by the Committee
on the basis of such further consideration as the Committee in its sole
discretion shall determine. However, the Committee may not, in any event,
increase the number of shares earned upon satisfaction of any performance goal
by any participant who is a Covered Employee. The Committee may, in its
discretion, make a cash payment equal to the fair market value of shares of
common stock otherwise required to be issued to a participant pursuant to a
Performance Stock award.

        10.    Performance Units.    Subject to the terms of the Plan, the
Committee shall designate the participants to whom long-term performance units
("Performance Units") are to be awarded and determine the number of units and
the terms and conditions of each such award. Each Performance Unit award shall
entitle the participant to a payment in cash upon the attainment of performance
goals and other terms and conditions specified by the Committee.

        Notwithstanding the satisfaction of any performance goals, the amount to
be paid under a Performance Unit award may be adjusted by the Committee on the
basis of such further consideration as the Committee in its sole discretion
shall determine. However, the Committee may not, in any event, increase the
amount earned under Performance Unit awards upon satisfaction of any performance
goal by any participant who is a Covered Employee and the maximum amount earned
by a Covered Employee in any calendar year may not exceed $5,000,000. The
Committee may, in its discretion, substitute actual shares of common stock for
the cash payment otherwise required to be made to a participant pursuant to a
Performance Unit award.

        11.    Annual Management Incentive Awards.    The Committee may
designate Motorola executive officers who are eligible to receive a monetary
payment in any calendar year based on a percentage of an incentive pool equal to
5% of Motorola's consolidated operating earnings for the calendar year. The
Committee shall allocate an incentive pool percentage to each designated
participant for each calendar year. In no event may the incentive pool
percentage for any one participant exceed 30% of the total pool. Consolidated
operating earnings shall mean the consolidated earnings before income taxes of
the Company, computed in accordance with generally accepted accounting
principles, but shall exclude the effects of Extraordinary Items. Extraordinary
Items shall mean (i) extraordinary, unusual and/or non-recurring items of gain
or loss (ii) gains or losses on the disposition of a business, (iii) changes in
tax or accounting regulations or laws, or (iv) the effect of a merger or
acquisition, all of which must be identified in the audited financial
statements, including footnotes, or the Management Discussion and Analysis
section of the Company's annual report.

        As soon as possible after the determination of the incentive pool for a
Plan year, the Committee shall calculate the participant's allocated portion of
the incentive pool based upon the percentage established at the beginning of the
calendar year. The participant's incentive award then shall be determined by the
Committee based on the participant's allocated portion of the incentive pool
subject to adjustment in the sole discretion of the Committee. In no event may
the portion of the incentive

3

--------------------------------------------------------------------------------


pool allocated to a participant who is a Covered Employee be increased in any
way, including as a result of the reduction of any other participant's allocated
portion.

        12.    Other Stock or Cash Awards.    In addition to the incentives
described in sections 6 through 11 above, and subject to the terms of the Plan,
the Committee may grant other incentives payable in cash or in common stock
under the Plan as it determines to be in the best interests of Motorola and
subject to such other terms and conditions as it deems appropriate.

        13.    Performance Goals.    Awards of Restricted Stock, Restricted
Stock Units, Performance Stock, Performance Units and other incentives under the
Plan may be made subject to the attainment of performance goals relating to one
or more business criteria within the meaning of Section 162(m) of the Internal
Revenue Code, including, but not limited to, cash flow; cost; ratio of debt to
debt plus equity; profit before tax; earnings before interest and taxes;
earnings before interest, taxes, depreciation and amortization; earnings per
share; operating earnings; economic value added; ratio of operating earnings to
capital spending; free cash flow; net profit; net sales; price of Motorola
common stock; return on net assets, equity or stockholders' equity; market
share; or total return to shareholders ("Performance Criteria"). Any Performance
Criteria may be used to measure the performance of the Company as a whole or any
business unit of the Company. Any Performance Criteria may include or exclude
Extraordinary Items. Performance Criteria shall be calculated in accordance with
the Company's financial statements, generally accepted accounting principles, or
under a methodology established by the Committee prior to the issuance of an
award which is consistently applied and identified in the audited financial
statements, including footnotes, or the Management Discussion and Analysis
section of the Company's annual report. However, the Committee may not in any
event increase the amount of compensation payable to a Covered Employee upon the
attainment of a performance goal.

        14.    Change in Control.    Except as otherwise determined by the
Committee at the time of grant of an award, upon a Change in Control of
Motorola, all outstanding Stock Options and SARs shall become vested and
exercisable; all restrictions on Restricted Stock and Restricted Stock Units
shall lapse; all performance goals shall be deemed achieved at target levels and
all other terms and conditions met; all Performance Stock shall be delivered;
all Performance Units and Restricted Stock Units shall be paid out as promptly
as practicable; all Annual Management Incentive Awards shall be paid out based
on the consolidated operating earnings of the immediately preceding year or such
other method of payment as may be determined by the Committee at the time of
award or thereafter but prior to the Change in Control; and all Other Stock or
Cash Awards shall be delivered or paid. A "Change in Control" shall mean:

        A Change in Control of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act, or any successor provision thereto, whether or not Motorola is
then subject to such reporting requirement; provided that, without limitation,
such a Change in Control shall be deemed to have occurred if (a) any "person" or
"group" (as such terms are used in Section 13(d) and 14(d) of the Exchange Act)
is or becomes the "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Motorola representing
20% or more of the combined voting power of Motorola's then outstanding
securities (other than Motorola or any employee benefit plan of Motorola; and,
for purposes of the Plan, no Change in Control shall be deemed to have occurred
as a result of the "beneficial ownership," or changes therein, of Motorola's
securities by either of the foregoing), (b) there shall be consummated (i) any
consolidation or merger of Motorola in which Motorola is not the surviving or
continuing corporation or pursuant to which shares of common stock would be
converted into or exchanged for cash, securities or other property, other than a
merger of Motorola in which the holders of common stock immediately prior to the
merger have, directly or indirectly, at least a 65% ownership interest in the
outstanding common stock of the surviving corporation immediately after the
merger, or (ii) any sale, lease, exchange or other

4

--------------------------------------------------------------------------------

transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of Motorola other than any such transaction
with entities in which the holders of Motorola Common Stock, directly or
indirectly, have at least a 65% ownership interest, (c) the stockholders of
Motorola approve any plan or proposal for the liquidation or dissolution of
Motorola, or (d) as the result of, or in connection with, any cash tender offer,
exchange offer, merger or other business combination, sale of assets, proxy or
consent solicitation (other than by the Board), contested election or
substantial stock accumulation (a "Control Transaction"), the members of the
Board immediately prior to the first public announcement relating to such
Control Transaction shall thereafter cease to constitute a majority of the Board

        15.    Adjustment Provisions.    

(a)    If Motorola shall at any time change the number of issued shares of
common stock by stock dividend, stock split, spin-off, split-off, spin-out,
recapitalization, merger, consolidation, reorganization, combination, or
exchange of shares, the total number of shares reserved for issuance under the
Plan, the maximum number of shares which may be made subject to an award in any
calendar year, and the number of shares covered by each outstanding award and
the price therefor, if any, shall be equitably adjusted by the Committee, in its
sole discretion.

(b)    Subject to the provisions of Section 14, without affecting the number of
shares reserved or available hereunder the Board of Directors or the Committee
may authorize the issuance or assumption of benefits under this Plan in
connection with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate.

(c)    In the event of any merger, consolidation or reorganization of Motorola
with or into another corporation, other than a merger, consolidation or
reorganization in which Motorola is the continuing corporation and which does
not result in the outstanding common stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof, there
shall be substituted, on an equitable basis as determined by the Committee in
its discretion, for each share of common stock then subject to a benefit granted
under the Plan, the number and kind of shares of stock, other securities, cash
or other property to which holders of common stock of Motorola will be entitled
pursuant to the transaction.

        16.    Nontransferability.    Each benefit granted under the Plan shall
not be transferable otherwise than by will or the laws of descent and
distribution and each Stock Option and SAR shall be exercisable during the
participant's lifetime only by the participant or, in the event of disability,
by the participant's personal representative. In the event of the death of a
participant, exercise of any benefit or payment with respect to any benefit
shall be made only by or to the executor or administrator of the estate of the
deceased participant or the person or persons to whom the deceased participant's
rights under the benefit shall pass by will or the laws of descent and
distribution. Notwithstanding the foregoing, at its discretion, the Committee
may permit the transfer of a Stock Option by the participant, subject to such
terms and conditions as may be established by the Committee.

        17.    Taxes.    Motorola shall be entitled to withhold the amount of
any tax attributable to any amounts payable or shares deliverable under the
Plan, after giving the person entitled to receive such payment or delivery
notice and Motorola may defer making payment or delivery as to any award, if any
such tax is payable until indemnified to its satisfaction. A participant may pay
all or a portion of any required withholding taxes arising in connection with
the exercise of a Stock Option or SAR or the receipt or vesting of shares
hereunder by electing to have Motorola withhold shares of common stock, having a
fair market value equal to the amount required to be withheld.

        18.    Duration, Amendment and Termination.    No Incentive Stock Option
shall be granted more than ten years after the date of adoption of this Plan by
the Board of Directors; provided, however, that the terms and conditions
applicable to any benefit granted on or before such date may thereafter

5

--------------------------------------------------------------------------------


be amended or modified by mutual agreement between Motorola and the participant,
or such other person as may then have an interest therein. The Board of
Directors or the Committee may amend the Plan from time to time or terminate the
Plan at any time. However, no such action shall reduce the amount of any
existing award or change the terms and conditions thereof without the
participant's consent. No amendment of the Plan shall be made without
stockholder approval if stockholder approval is required by law, regulation, or
stock exchange rule.

        19.    Fair Market Value.    The fair market value of Motorola's common
stock at any time shall be determined in such manner as the Committee may deem
equitable, or as required by applicable law or regulation.

        20.    Other Provisions.    

        (a)  The award of any benefit under the Plan may also be subject to
other provisions (whether or not applicable to the benefit awarded to any other
participant) as the Committee determines appropriate, including provisions
intended to comply with federal or state securities laws and stock exchange
requirements, understandings or conditions as to the participant's employment,
requirements or inducements for continued ownership of common stock after
exercise or vesting of benefits, forfeiture of awards in the event of
termination of employment shortly after exercise or vesting, or breach of
noncompetition or confidentiality agreements following termination of
employment, or provisions permitting the deferral of the receipt of a benefit
for such period and upon such terms as the Committee shall determine.

        (b)  In the event any benefit under this Plan is granted to an employee
who is employed or providing services outside the United States and who is not
compensated from a payroll maintained in the United States, the Committee may,
in its sole discretion, modify the provisions of the Plan as they pertain to
such individuals to comply with applicable law, regulation or accounting rules.

        21.    Governing Law.    The Plan and any actions taken in connection
herewith shall be governed by and construed in accordance with the laws of the
state of Delaware (without regard to applicable Delaware principles of conflict
of laws).

        22.    Stockholder Approval.    The Plan was adopted by the Board of
Directors on March 19, 2002, subject to stockholder approval. The Plan and any
benefits granted thereunder shall be null and void if stockholder approval is
not obtained at the next annual meeting of stockholders.

6

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.1

